DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 31 and 32 are objected to because of the following informalities:  claim 31 should be amended to “The method of claim 28, wherein said unmodified surface of step a) comprises naturally occurring moieties .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 140 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "improves the clearance" in claim 7 is a relative term which renders the claim indefinite.  The term "improves" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 7 is indifferent because it is not clear how or what property of the clearance of the bubble from a functionalized channel is “improved” compared to the unmodified surface.
Claim 28 is indefinite because it is not clear if the term “said microfluidic channel” is the same as or different from the “enclosed microfluidic channel”. For the purposes of this examination they will be considered the same.
Claim 29 recites the limitation "said functionalized channel surface".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination "said functionalized channel surface" will be considered the same as the “functionalized surface”.
Claim 30 recites the limitation "said functionalized channel surface".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination "said functionalized channel surface" will be considered the same as the “functionalized surface”.

Allowable Subject Matter
Claims 1, 2, 4, 6, 11, 12, 18, 26, 141 and 142 are allowed.
Claims 31 and 32 would be allowable if amended to overcome the objection to the claims.
Claims 7, 28-30 and 140 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Myung (U.S. Patent Publication No. 2009/0117166) teaches a method for functionalizing a polymer substrate by providing and crosslinking a bifunctional crosslinker including ANB-NOS and SANPAH to the polymer surface under first conditions. However, Myung does not 
	Levner (U.S. Patent Publication No. 2018/0024120) teaches functionalizing a surface of an enclosed microfluidic channel wherein a bifunctional crosslinker comprising Sulfo-SANPAH was crosslinked to the surface of the channel under first conditions. However, Levner does not fairly tach or suggest having provided and exposed the crosslinked surface to a hydrophobicity modifying molecule selected from the group consisting of PEG, TRIS, polyvinyl alcohol and PLA.

Conclusion
	Claims 7, 28 through 30 and 140 have been rejected and claims 31 and 32 have been objected to. Claims 1, 2, 4, 6, 11, 12, 18, 26, 141 and 142 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712